Title: To Thomas Jefferson from Patrick Gibson, 17 July 1820
From: Gibson, Patrick
To: Jefferson, Thomas


 Sir
Richmond
17th July 1820.
After a painful and tedious indisposition, which has confined me to the house for nearly the last eight months, and during much of this time either by a total deprivation of sight or most acute pain, renderd me incapable of attending to my affairs, I am once more enabled to devote myself to business—This will explain to you and I trust serve as an appology for the manner of the letter written in my name the 22d of Feby and noticed in years of the 22d May, which I did not see until today,—There was no intention on the part of the writer, to refer to any previous transaction, but simply to express his apprehension that he would not be able to meet any dfts which might be made—The truth is that too great a confidence in mankind has deprived me of all my means, and prevents my making even the trifling temporary advances generally required This explanation I consider due to you—I come now to reply to your favor of the 14th Inst enclosing a blank note for renewal in the Va bank—In consequence of an alteration in the discount day at that bank, your note due in May was put in for 57d/. and fell due the 11th Inst. I was enabled to renew this with a blank I had in my possession, but only for $1307 instead of $1378 as you suppose—I am pleased that you have been able with so much facility to yourself to relieve me from my endorsement in the US. bank—as I find the actual loss of money is not all I shall have to contend with—Your dfts in favor of Wolfe and Norris have been paid—With much respect and esteem I amYour ob servtPatrick Gibson